Citation Nr: 0701751	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for major depression.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2003 and March 
2006, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran's service-connected mental disability is 
manifested by severe depression and sleep disturbance.

2.  The evidence does not demonstrate that the veteran is 
suicidal or homicidal, that he is affected by obsessional 
rituals or impaired impulse control, that he is manifests 
grossly inappropriate behavior, or that he has other symptoms 
on par with the level of severity exemplified in these 
manifestations.

3.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of the combination of his 
service-connected mental and physical disabilities.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for major depression are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September and October 2003, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for an 
increased evaluation and a total rating based on individual 
unemployability.  He was informed of the information and 
evidence that VA would seek to provide, as well as the 
information and evidence that the veteran was expected to 
provide.  In August and December 2005, the veteran was 
instructed to submit any evidence in his possession that 
pertained to his claims.  Although these last notices were 
delivered after the initial denial of the claims, the AOJ 
subsequently readjudicated the claims based on all the 
evidence in April 2006, without taint from prior 
adjudications.  Thus, the veteran has been able to 
participate effectively in the processing of his claims and 
the late notices did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Schedular Rating

The veteran seeks an initial rating in excess of 50 percent 
for major depression, for which service connection was 
established by rating decision in May 2003.  Under the rating 
criteria for mental disorders, the next higher, 70 percent, 
rating is warranted where the disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.

The maximum, 100 percent, disability rating requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The veteran underwent comprehensive VA mental examinations in 
April 2003 and January 2006.  On both occasions, the veteran 
reported to the examination clean and appropriately dressed.  
He was alert and oriented, though markedly depressed.  His 
attention and memory had been fair.  Insight and judgment 
fluctuated, in that on the earlier examination, both were 
fair, while the most recent examiner found both to be poor.  
He continuously reported having to take medication to sleep.

The veteran was also the subject of a social and industrial 
survey in February 2006, conducted without announcement.  The 
veteran was not at home at the time.  His wife indicated that 
he was out with their son.  When the veteran reported to the 
VA medical center for interview, he indicated that his 
relationships were limited to his immediate family and that 
he isolated himself.  He was noted by the examiner to be 
calm, with spontaneous, goal-directed speech that was 
coherent and fluent.  

Outpatient clinical records, dated from March 2003 to March 
2006 do not contradict these findings.  The veteran 
continually demonstrated a depressed mood with crying spells, 
often being tied to his inability to work because of other 
medical conditions.  While he admits to occasional auditory 
hallucinations of his name being called, he has not been 
prescribed antipsychotic medication.  He is otherwise noted 
consistently to have logical and coherent speech, with 
appropriate reactions.  He has reported feeling that he would 
be better off dead; however, examiners have not found him to 
have actual suicidal ideation.  In sum, the veteran's mental 
disorder primarily manifests itself by depression and sleep 
disturbance.  

Various examiners also have offered Global Assessment of 
Functioning (GAF) scores for the veteran throughout the 
course of the appeal.  On exam in April 2003, for example, it 
was 65, while the outpatient clinical records in December 
2005 and March 2006 note a GAF of 55.

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score between 51 and 60 indicates 
moderate symptoms (e.g., flattened affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., having few 
friends or having conflicts with peers or co-workers).

A GAF score between 61 and 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The veteran's scores are in sync with his treatment records 
and VA examinations, which have demonstrated mild to moderate 
symptomatology.  Based on this evidence, a higher schedular 
rating is not warranted.  Particularly, at no point has the 
veteran been found to be suicidal, homicidal, affected by 
obsessional rituals, or dangerous to himself or others.  He 
has been oriented with fair memory.  His behavior has not 
been grossly inappropriate.  While a medical doctor has 
stated that the veteran is unable to work, this occupational 
impairment was attributed to his physical disabilities that 
cause great amounts of pain, and not solely his mental 
disorder.  In sum, the evidence shows that the veteran's 
mental disorder primarily manifests itself by depression and 
sleep disturbance.  The severity of his symptoms are not on 
par with the level of severity exemplified in the 
manifestations set out as examples in the higher ratings.  

The preponderance of the evidence is found to be against the 
veteran's claim for an increased rating; therefore, the 
benefit of the doubt provision does not apply.  The veteran's 
current, 50 percent, rating for his service-connected major 
depression is appropriate.  

Total Disability Evaluation Based on Individual 
Unemployability

The veteran also claims entitlement to a total disability 
rating for compensation based on unemployability of the 
individual (TDIU).  Entitlement to a TDIU requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the  veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

The governing regulations provide that, to qualify for a 
TDIU, if there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  In this case, service connection for major 
depression was established effective March 2002, with an 
initial rating of 50 percent.  This brought the veteran's 
combined rating to 70 percent.  Shortly after this rating was 
established, in August 2003, the veteran initiated the TDIU 
claim.  Subsequently, by rating decision in November 2003, 
service connection also was established for degenerative disc 
disease of the lumbosacral spine, effective in March 2003.  
Thus, the service-connected disabilities to be considered in 
the context of the veteran's TDIU claim are a right leg and 
ankle disability, major depression, and a low back 
disability.  

VA outpatient clinical records confirm that the veteran seeks 
treatment for all of his service-connected disabilities.  
Specifically, in addition to regular mental health clinic 
therapy, the progress notes reveal that the veteran has 
attended VA pain clinics for his low back and right leg 
disabilities since 2003.  He also has received treatment for 
a cervical spine disorder since 2003, and carpel tunnel 
syndrome of the wrists, since 2005.  

In the context of a private treatment progress note, the 
veteran's psychologist indicated in October 2003 that the 
veteran was unable to work due to his depression, which was 
largely due to his right leg disorder.  VA outpatient 
clinical records also contain a progress note in which the 
examiner notes the veteran's inability to work due to his 
increased depression and physical limitations.  See VA 
progress note dated in February 2004.  A February 2006 social 
and industrial survey also was conducted in conjunction with 
this claim.  After interviewing the veteran, his wife, and 
his neighbors, the clinical social worker opined that the 
veteran is "unable to work due to walking difficulties, 
severe foot, leg, back, and carpel tunnel pain, and major 
depression."  

The Board finds that these opinions are sufficient to support 
a finding that the veteran's service-connected disabilities 
of the back, leg, and mind, are of such severity so as to 
produce unemployability.  While the examiner in February 2006 
did include the veteran's non-service-connected carpal tunnel 
syndrome in his opinion, the balance of the evidence shows 
that the bulk of the veteran's treatment is for his 
depression, leg, and back disorders, and that these disorders 
could keep him from maintaining employment.  Accordingly, 
giving the veteran the benefit of the doubt, a total 
disability rating based on individual unemployability is 
granted.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
major depression is denied.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to regulations applicable 
to the payment of monetary benefits.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


